Citation Nr: 0914963	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-31 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a non-displaced scaphoid fracture of the 
left hand.

2.  Entitlement to an initial compensable rating for 
residuals of a fracture of the little finger of the right 
hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1996 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, granted service 
connection for the Veteran's residuals of a non-displaced 
scaphoid fracture of the left hand and residuals of a 
fracture of the little finger of the right hand, and assigned 
separate noncompensable disability ratings, effective June 
30, 2004.  In a rating decision dated February 2008, the 
Veteran was granted a rating of 10 percent disabling for his 
residuals of a non-displaced scaphoid fracture of the left 
hand, effective June 30, 2004.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a non-
displaced scaphoid fracture of the left hand have not been 
shown to be manifested by ankylosis.

2.  The Veteran's service-connected residuals of a fracture 
of the little finger of the right hand have not been shown to 
be manifested by ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for residuals of a non-displaced scaphoid 
fracture of the left hand have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5215 
(2008).

2.  The criteria for an initial compensable disability rating 
for residuals of a fracture of the little finger of the right 
hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.10, 4.71a, Diagnostic Code 5230 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

VA provided the Veteran with letters dated July 2004 and 
March 2006, before the October 2004 and February 2008 rating 
decisions, respectively, which satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, because 
they informed the Veteran of what evidence was needed to 
establish his claim for service connection and a higher 
initial disability rating, respectively; what VA would do and 
had done; and what evidence he should provide.  The July 2004 
letter also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Also in 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Here, the RO 
granted service connection for the Veteran's residuals of a 
non-displaced scaphoid fracture of the left hand, and 
residuals of a fracture of the little finger of the right 
hand, in its October 2004 rating decision.  Moreover, the RO 
provided notice with respect to the degree of disability and 
the effective date of an award in its March 2006 letter.  
Consequently, no further notice pursuant to 38 U.S.C. 
§ 5103(a) is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  With respect 
to VA's duty to assist, the RO obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
Veteran regarding the issues addressed in this decision.  The 
Veteran's service treatment records and VA treatment records 
have been obtained.  Moreover, the Veteran was provided with 
a VA examination regarding his residuals of a non-displaced 
scaphoid fracture of the left hand, and residuals of a 
fracture of the little finger of the right hand, in February 
2008.  Thus, the Board considers VA's duty to assist 
satisfied.  Accordingly, the Board finds that no further 
assistance to the Veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.

Analysis

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence.)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance; the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings for separate periods of 
time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Rating Schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

Residuals of a Non-Displaced Scaphoid Fracture of the Left 
Hand
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, an evaluation 
of 10 percent is applied where there is limitation of motion 
of the wrist characterized by dorsiflexion to less than 15 
degrees, in either the major or minor wrist.  An evaluation 
of 10 percent is also applied where there is limitation of 
motion of the wrist characterized by palmar flexion limited 
in line with the forearm, in either the major or minor wrist.

Diagnostic Code 5214 is used in rating ankylosis of the 
wrist.  Pursuant to this diagnostic code, an evaluation of 20 
percent (for the minor wrist) or 30 percent (for the major 
wrist) is applied where there is favorable ankylosis of the 
wrist in dorsiflexion between 20 degrees and 30 degrees.

An evaluation of 30 percent (for the minor wrist) or 40 
percent (for the major wrist) is applied where there is 
ankylosis of the wrist in any other position, except 
favorable.

An evaluation of 40 percent (for the minor wrist) or 50 
percent (for the major wrist) is applied where there is 
unfavorable ankylosis of the wrist in any degree of palmar 
flexion, or with ulnar or radial deviation.

Extremely unfavorable ankylosis of the wrist is rated as loss 
of use of hands under 38 C.F.R. § 4.71a, Diagnostic Code 
5125.

The Veteran contends that he is entitled to an initial 
disability rating in excess of 10 percent for his residuals 
of a non-displaced scaphoid fracture of the left hand.  The 
Veteran has indicated that his left wrist has not completely 
healed.  He states that he has pains in his left wrist every 
day, and many times is unable to lift things in his left hand 
because of the pain in his wrist.  He described the pain that 
he gets while washing his hands as excruciating, because of 
the movement of his wrist.  He further states that he gets 
pain in his wrist "out of nowhere, all of the time to where 
I don't even want to move around because the pain is hitting 
me so bad."

In April 2004, the Veteran entered a VA clinic to enquire 
about receiving compensation for a left wrist injury that he 
incurred during active service.  While no diagnoses were made 
at the time, the clinician noted that the Veteran 
characterized his overall pain (not limited to his left 
wrist) as ranging from 4 to 6 on a 1-to-10 scale, with 10 
being the most painful.  The Veteran stated that, at the time 
of his visit, his pain level was 4.

In June 2004, a VA clinician diagnosed the Veteran with 
chronic intermittent left wrist pain, and recommended a left 
wrist x-ray.  The Veteran characterized his overall pain (not 
limited to his left wrist) as ranging from 7 to 10.  The 
Veteran stated that, at the time of his visit, his pain level 
was 8.

Later in June 2004, a VA staff radiologist x-rayed the 
Veteran's left wrist, and determined that it was normal.

In August 2005, the Veteran met with a VA clinician, and 
described his overall pain level as 9.

The Veteran was provided with a VA examination of his left 
wrist in February 2008.  The VA examiner reviewed the claims 
file.  Pursuant to 38 C.F.R. § 4.71a, Plate 1, normal wrist 
dorsiflexion (extension) is to 70 degrees, normal wrist 
palmar flexion is to 80 degrees, normal wrist radial 
deviation is to 20 degrees, and normal wrist ulnar deviation 
is to 45 degrees.  The Veteran had dorsiflexion to 70 degrees 
in active motion against gravity, with pain from 50 degrees 
to 70 degrees. The Veteran had dorsiflexion to 70 degrees in 
passive motion, with pain from at 70 degrees.  There was no 
additional limitation of motion on repetitive use.  The 
Veteran had palmar flexion to 80 degrees in active motion 
against gravity, with pain from 60 degrees to 80 degrees.  
The Veteran had palmar flexion to 80 degrees in passive 
motion, with pain from 70 degrees to 80 degrees.  There was 
no additional limitation of motion on repetitive use.  The 
Veteran had radial deviation to 20 degrees in active motion 
against gravity, with pain at 20 degrees.  There was no 
additional limitation of motion on repetitive use.  The 
Veteran had ulnar deviation to 40 degrees in active motion 
against gravity, with pain at 40 degrees.  The Veteran had 
ulnar deviation to 45 degrees in passive motion, with pain 
from 40 degrees to 45 degrees.  The VA examiner noted that a 
weight-bearing joint was not affected, and there was no 
evidence of abnormal weight bearing.  The VA examiner found 
no deformity, giving way, instability, episodes of 
dislocation or subluxation, locking episodes, effusion, 
flare-ups, or inflammation.  The condition does not affect 
the motion of one or more joints.  The VA examiner observed 
pain, stiffness, and weakness in the Veteran's left wrist.  
The VA examiner found no loss of bone or part of a bone, no 
inflammatory arthritis, and no joint ankylosis.  The VA 
examiner noted that the Veteran's most recent x-ray of the 
left wrist, from 2004, showed that the wrist was "normal."  
The VA examiner noted that the Veteran had tenderness in his 
left wrist, and that it was painful on movement.  The VA 
examiner also observed that the Veteran's left wrist 
condition was mild to moderate in severity, and noted that 
the Veteran had full range of motion with mild pain.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.

Although the results of the Veteran's February 2008 VA 
examination show that the Veteran does not meet the criterion 
for a compensable rating for limitation of motion of the 
wrist under 38 C.F.R. § 4.71a, Diagnostic Code 5215, supra, 
the RO held in a February 2008 rating decision that the 
Veteran was entitled to a rating of 10 percent disabling 
because of the objective evidence of painful motion observed 
by the VA examiner.  See 38 C.F.R. § 4.59; DeLuca, supra.

The Veteran is not entitled to a higher rating because, as 
the February 2008 VA examiner found, he does not have 
ankylosis of the wrist.  See Diagnostic Code 5214.

The Veteran is not entitled to a higher rating under 38 
C.F.R. § 4.59 or DeLuca, supra, because, on the objective 
evaluation by the February 2008 VA examiner, his left wrist 
condition is mild to moderate in severity, and his pain is 
mild.

Finally, in his April 2009 statement, the Veteran's 
representative states that the February 2008 VA examiner did 
not consider the weight bearing limitations of the Veteran's 
left wrist disability.  In fact, the VA examiner did consider 
the weight bearing limitations of the Veteran's left wrist 
disability, and found that a weight-bearing joint was not 
affected, and there was no evidence of abnormal weight 
bearing.  Consequently, the Veteran's weight bearing 
limitations are not a basis on which to invalidate the 
Veteran's February 2008 VA examination.

The Board has considered the issue of whether the Veteran's 
residuals of a non-displaced scaphoid fracture of the left 
hand, standing alone, present an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

The Board has examined the pertinent medical evidence and 
finds that overall, the Veteran's service-connected residuals 
of a non-displaced scaphoid fracture of the left hand do not 
meet the applicable schedular criteria for a rating in excess 
of 10 percent.  There is no benefit of the doubt that can be 
resolved in his favor as the preponderance of the evidence 
does not show symptoms that more nearly approximate the 
criteria for a higher rating.  Accordingly, the claim for a 
higher initial rating is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).

Residuals of a Fracture of the Little Finger of the Right 
Hand

Limitation of motion of the ring or little finger, in any 
amount, is to be rated as noncompensable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230.  Similarly, unfavorable or favorable 
ankylosis of the ring or little finger is to be rated as 
noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5227.

Compensable ratings are available for the little finger where 
multiple digits of one hand are involved, and there is 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223.

Additionally, where there is limitation of motion of two or 
more digits, each digit is to be evaluated separately, and 
the evaluations are to be combined.  38 C.F.R. § 4.71a, 
Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand, Note 5.

The Veteran contends that he is entitled to an initial 
compensable disability rating for his residuals of a fracture 
of the little finger of the right hand.  The Veteran 
characterized the pain in his right hand as sharp and very 
excruciating.  He further noted that he gets pain in his 
right hand when he is walking, and very uneasy pains in his 
right hand when he grips things.

In April 2004, the Veteran was seen at a VA clinic for his 
right hand disability.  While no diagnoses were made at the 
time, the clinician noted that the Veteran characterized his 
overall pain (not limited to the little finger on his right 
hand) as ranging from 4 to 6 on a 1-to-10 scale, with 10 
being the most painful.  The Veteran stated that, at the time 
of his visit, his pain level was 4.

In June 2004, the VA clinician noted that the Veteran had a 
history of a right hand fracture and pinning and intermittent 
pain, and recommended a right hand x-ray.  The Veteran 
characterized his overall pain (not limited to the little 
finger on his right hand) as ranging from 7 to 10.  The 
Veteran stated that, at the time of his visit, his pain level 
was 8.

Later in June 2004, a VA staff radiologist x-rayed the 
Veteran's right hand.  He found that an apparently healed 
fracture in the distal shaft of the fifth metacarpal shows 
solid union and essentially anatomic position and alignment.  
The radiologist could determine no significant abnormality.  
He found that there was satisfactory healing of the fifth 
metacarpal fracture.

In August 2005, the Veteran met with a VA clinician, and 
described his overall pain level as 9.

In February 2008, the Veteran was provided with a VA 
examination of the little finger on his right hand.  The VA 
examiner reviewed the claims file.  The VA examiner noted 
that there was a history of an overall decrease in strength 
in the Veteran's right hand, and a history of a decrease in 
his right hand dexterity.  There was no history of flare-ups 
or joint symptoms.  On examination, there was no amputation 
of a digit, or any part of a digit.  There was no ankylosis 
of any digits.  There was no deformity of any digits.  There 
was no gap between the thumb pad and the tips of the fingers 
on attempted opposition of the thumb to the fingers.  There 
was no gap between the finger and the proximal transverse 
crease of the hand on maximal flexion of the finger.  There 
was no decreased strength for pushing, pulling, or twisting.  
There was no decreased dexterity for twisting, probing, 
writing, touching, or expression.  The Veteran showed no 
objective evidence of pain on active or passive motion, or 
after repetitive use, and he had no additional loss of motion 
on repetitive use.  The VA examiner did not diagnose any 
arthritis.  The VA examiner noted that the Veteran's most 
recent x-ray showed that his fifth metacarpal fracture had 
healed in normal alignment.  The VA examiner found that the 
Veteran's right hand condition was "mild in severity at 
best.  He has some pain with direct palpation but no 
functional limitation that I can detect."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.

The Veteran is not entitled to a compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5230, because no 
compensable rating exists for that Diagnostic Code.

The Veteran is not entitled to a compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5227, because he does not 
have ankylosis of the little finger on his right hand, and 
because no compensable rating exists for that Diagnostic 
Code.

The Veteran is not entitled to a compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223, because he 
does not have ankylosis of the little finger on his right 
hand, and because he does not have ankylosis of multiple 
digits of one hand.

The Veteran is not entitled to a compensable rating under 38 
C.F.R. § 4.59 or DeLuca, supra, because, on the objective 
evaluation by the February 2008 VA examiner, the little 
finger on his right hand showed no objective evidence of pain 
on active or passive motion, or after repetitive use, and he 
had no additional loss of motion on repetitive use.  The 
Veteran's pain was limited to direct palpation, and his right 
hand condition overall was found to be, at most, mild in 
severity.

The Board has considered the issue of whether the Veteran's 
residuals of a fracture of the little finger of the right 
hand, standing alone, present an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

The Board has examined the pertinent medical evidence and 
finds that overall, the Veteran's service-connected residuals 
of a fracture of the little finger of the right hand do not 
meet the applicable schedular criteria for a compensable 
rating.  There is no benefit of the doubt that can be 
resolved in his favor as the preponderance of the evidence 
does not show symptoms that more nearly approximate the 
criteria for a higher rating.  Accordingly, the claim for a 
higher initial rating is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

A disability rating in excess of 10 percent for residuals of 
a non-displaced scaphoid fracture of the left hand is denied.

A compensable rating for residuals of a fracture of the 
little finger of the right hand is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


